Citation Nr: 1455473	
Decision Date: 12/16/14    Archive Date: 12/24/14

DOCKET NO.  11-04 952	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected major depression and/or hypertension or under 38 U.S.C.A. § 1151 for diabetes mellitus caused by medication prescribed by the Department of Veteran's Affairs. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

A.M. Clark, Counsel

INTRODUCTION

The Veteran served on active duty from July 2003 to March 2006.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas. 

Most recently, in May 2014, the Board remanded the issue on appeal for further development.  The RO issued a supplemental statement of the case in October 2014 and the appeal is once again before the Board.

This appeal is comprised of documents contained in the Veterans Benefits Management System (VBMS) and the Virtual VA system.  All future documents should be incorporated into the Veteran's VBMS file.  


FINDINGS OF FACT

1.  Diabetes mellitus, type II, was not shown during active duty, was not diagnosed for several years post-service, and the evidence fails to establish an etiological relationship between the Veteran's diabetes mellitus, type II, and his active service or to his service-connected major depression and/or hypertension.

2.  The weight of the evidence does not establish diabetes mellitus, type II, as a result of any care or treatment by VA.  





CONCLUSIONS OF LAW

1.  Diabetes mellitus, type II, was not incurred in or aggravated by service, nor is it proximately due to or the result of his service-connected major depression and/or hypertension.  38 U.S.C.A. §§ 1110, 5103(a), 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2014).

2.  The criteria for compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II, have not been met.  38 U.S.C.A. § 1151 (West 2014); 38 C.F.R. § 3.361 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a).  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d).  

Finally, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Specifically, '[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.'  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).

The Veteran is seeking entitlement to service connection for diabetes mellitus, type II, to include as secondary to service-connected major depression and/or hypertension.  

A September 2014 VA examination and opinion address these questions.  The September 2014 VA examiner noted that the Veteran's diabetes is as likely as not related to his obesity and not following a diet and less likely as not related to quetiapine medications, depression and/or PTSD.  He noted that quetiapine and depression or PTSD are less likely as not to have aggravated the Veteran's diabetes. The VA examiner rationalized that obesity and not following a diet can cause diabetes.  He noted that the Physician's Desk Reference (PDR) interactions of quetiapine do not include developing diabetes.  He also noted that PDR does not indicate that quetiapine aggravates diabetes and there is also no literature stating that PTSD/depression causes or aggravates diabetes.  

The VA examiner additionally opined that the Veteran's diabetes was less likely as not to have been caused by, or aggravated by his hypertension or caused by the military.  He noted that hypertension does not cause or aggravate diabetes by medical literature and there is nothing in the service treatment records that indicates that he has diabetes relating to the military.  There are no contradictory medical opinions of record. 

In support of his claim, the Veteran has submitted various internet articles generally discussing Seroquel (quetiapine fumarate) and its potential link to the development of diabetes mellitus.  

The Court has held that a medical article or treatise 'can provide important support when combined with an opinion of a medical professional' if the medical article or treatise evidence discussed generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least 'plausible causality' based upon objective facts rather than on an unsubstantiated lay medical opinion.  Wallin v. West, 11 Vet. App. 509 (1998) (medical treatise evidence discussed generic relationships with a degree of certainty to establish a plausible causality of nexus).  The Board places little probative value on these articles as they were written to explain general medical principles, and not the specific facts in this case.  In any event, the probative value is clearly outweighed by September 2014 VA medical opinion. 

The Board finds that the VA opinions are adequate for evaluation purposes.  Significantly, the VA examiner considered the Veteran's history and provides sufficient rationale for the opinions stated.  These opinions provide evidence against this claim, making it less than likely such a connection exists.  

The Board has also considered the statements made by the Veteran relating his diabetes mellitus, type II, to his service-connected major depression and/or hypertension.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet.App. 428, 435 (2011), the specific issue in this case, the etiology of diabetes mellitus, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

Therefore, after weighing the pertinent evidence of record, the Board concludes that the preponderance of the evidence is against entitlement to service connection for diabetes mellitus, type II, as secondary to service-connected major depression and/or hypertension. 

The Board also considers the theory of entitlement to service connection for diabetes mellitus, type II, on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).

As an initial matter, the service treatment records reflect no complaints of, treatment for, or a diagnosis related to diabetes mellitus, type II.  The Veteran denied high or low blood sugar in a January 2006 report of medical history completed shortly before service separation, providing factual evidence against his own claim. A March 2006 separation examination did not note diabetes mellitus.   

Next, post-service evidence does not reflect a diagnosis of diabetes mellitus, type II, until 2008.  Such tends to negate a finding for service connection based on direct service incurrence or under a presumptive basis.  38 C.F.R. § 3.309(a) (2014).

The Veteran's reported history of continued symptomatology since active service has also been considered but is not found to be accurate.  In making this determination, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Notably, although VA treatment records reflect that the Veteran was diagnosed with high glucose in June 2006, the record reflects that a diagnosis of diabetes mellitus was not made until 2008.  The mere absence of medical records does not contradict a Veteran's statements about his symptom history.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  However, if it is determined based upon reliable evidence that there was an extended period of time after service without any manifestations of the claimed condition, then that tends to weigh against a finding of a connection between the disability and service.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  In this case, the Board finds that the Veteran did not experience diabetes mellitus for over 2 years after service.  This period without a diagnosis of diabetes mellitus weighs against the claim.  

Moreover, importantly, although he filed service connection claims for hypertension, migraine headaches, hematuria, chronic depression, erectile dysfunction, bilateral compartment leg syndrome, dermatitis, and a left hernia in April 2006 (clearly indicating that the Veteran did know how to file a claim); it was not until 2008 that he initially filed a claim for diabetes mellitus.  This suggest that the Veteran himself, at one point, did not believe this condition was related to service. 

The fact that the Veteran was aware of the VA benefits system, but did not file a claim for disability benefits for his diabetes mellitus at that time, weighs heavily against his credibility.  Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (discussing the distinction between cases in which there is a complete absence of any evidence to corroborate or contradict the testimony, and cases in which there is evidence that is relevant either because it speaks directly to the issue or allows the Board as fact finder to draw a reasonable inference).  

Simply stated, the Veteran knew how to file a claim in 2006 but did not initially file a claim for this problem until 2008.

Had the Veteran been experiencing diabetes mellitus at that time, or problems the Board could now indicate were the start of this problem, there seems to be no reason why the Veteran would not have also filed a compensation claim for his diabetes mellitus at that time.  The value of the Veteran's assertions are additionally diminished, given that there is clinical evidence indicating that he did not have diabetes mellitus at the time he left service.  

Accordingly, the Board finds the Veteran's statements asserting continuity of symptomatology of diabetes mellitus since service lack credibility and are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 1477, 1481 (1997) (the Board is entitled to discount the credibility of evidence in light of its own inherent characteristics and its relationship to other items of evidence); Pond v. West, 12 Vet. App. 341 (1999) (although Board must take into consideration a veteran's statements, it may consider whether self-interest may be a factor in making such statements).  Continuity of symptomatology has not here been established, either through the competent evidence or through the Veteran's statements. 

Having determined that the Veteran's alleged clinical history regarding onset and continuity of diabetes mellitus, type II, is not consistent with the evidence, the Board next considers that service connection may be granted when the evidence establishes a medical nexus between active duty service and current complaints.  The evidence does not indicate that the problem the Veteran has today is connected to service.  A medical opinion was obtained with respect to his diabetes mellitus, type II. As noted above, after reviewing the evidence of record, a September 2014 VA examiner opined that it was less likely as not that the Veteran's diabetes mellitus was caused by or the result of service.  The VA examiner rationalized that there is nothing in the Veteran's service treatment records that indicates his diabetes is related to the military.  There are no other medical opinions of records. 

The Board has closely reviewed the medical and lay evidence in the Veteran's claims file and finds no evidence that may serve as a medical nexus between the Veteran's service and his diabetes mellitus, or between this disability and his service-connected major depression and/or hypertension.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case, the etiology of diabetes mellitus, type II, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection on both a direct and secondary basis and there is no doubt to be otherwise resolved.  As such, the appeal is denied.

II.  1151

In order for the Veteran to be eligible for compensation under 38 U.S.C.A. § 1151 due to VA treatment, the evidence must establish that he sustained additional disability and that this additional disability is etiologically linked to VA treatment by the appropriate standard under 38 U.S.C.A. § 1151.  If there is no competent evidence of additional disability or no evidence of a nexus between the hospitalization, medical or surgical treatment, or examination and the additional disability or death of the Veteran; the claim for compensation under 38 U.S.C.A. § 1151 must be denied.

38 U.S.C.A. § 1151 provides that compensation under Chapters 11 and 13 of 38 U.S.C. shall be awarded for a qualifying additional disability or a qualifying death of a Veteran in the same manner as if such additional disability or death were service connected.  For the purposes of this section, a disability or death is a qualifying additional disability or qualifying death if the disability or death was not the result of the Veteran's willful misconduct and: 

(1) the disability or death was caused by hospital care, medical or surgical treatment, or examination furnished the Veteran under any law administered by the Secretary [of VA], either by a Department employee or in a Department facility as defined in section 1701(3)(A) of this title, and the proximate cause of the disability or death was --

(A) carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of the Department in furnishing the hospital care, medical or surgical treatment, or examination; or

(B) an event not reasonably foreseeable; or 

(2) the disability or death was proximately caused by the provision of training and rehabilitation services by the Secretary (including by a service-provider used by the Secretary for such purpose under section 3115 of this title) as part of an approved rehabilitation program under chapter 31 of this title.  38 U.S.C.A. § 1151; 38 C.F.R. § 3.361.

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that quetiapine fumarate (Seroquel) prescribed by the VA to treat his mental disability caused his diabetes mellitus.  He alleges that the VA should not have prescribed his medication, given his medical history (obesity, hypertension).  He therefore contends that he is entitled to compensation under the provisions of 38 U.S.C.A § 1151.

In September 2014, the Veteran's claim was reviewed by a VA examiner.  The VA examiner opined that the Veteran's diabetes was less likely as not related to the Veteran's quetiapine medication and that quetiapine less likely as not aggravated the Veteran's diabetes.  There are no other opinions of record. 

Following a review of the evidence in this case, and the applicable laws and regulations, it is the Board's conclusion that the preponderance of the evidence is against the Veteran's claim for compensation under 38 U.S.C.A. § 1151 for diabetes mellitus, type II.  The September 2014 VA examiner determined that it was less likely than not that the Veteran's diabetes was related to his quetiapine medication.  Without establishing such a cause and effect relationship (i.e., no proximate cause), there is no need to address the question of whether there was carelessness, negligence, etc. in the prescribing of his medication.  

As noted above, although the Veteran submitted generalized internet articles discussing a potential link between quetiapine and diabetes, the Board places little probative value on these articles as they were written to explain general medical principles, and not the specific facts in this case.  In any event, the probative value is clearly outweighed by September 2014 VA medical opinion.
 
The Board has considered the Veteran and his wife's statements regarding a relationship between his medication for his service-connected psychiatric disability and the subsequent diagnosis of diabetes mellitus.  They are certainly competent, even as a layman, to comment on things within the perception of his five senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  Nonetheless, the Veteran and his wife are not competent to opine on questions of causation, negligence, or reasonable foreseeability of medical risks particular to the prescription of medications.  These determinations are based upon findings that are medically complex in nature and simply not readily amenable to lay comment.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (reiterating this axiom in a claim for rheumatic heart disease that necessarily involved complex medical issues).  Indeed, contrary to their assertions, the medical evidence, as highlighted by the September 2014 examiner, show that there is no relationship between the psychiatric medication and his development of diabetes mellitus.  The Board finds the September 2014 VA opinion to be the most probative evidence as to whether the Veteran suffers from disability related to the prescription of quetiapine.

Thus, under these circumstances, the claim for compensation under the provisions of 38 U.S.C.A. § 1151 must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the competent evidence weighs against the claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III. Duties to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  Most recently, the Veteran was sent a July 2014 letter notifying him of what evidence was required to substantiate the claim and of his and VA's respective duties for obtaining evidence.  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  Here, after the Veteran was provided the July 2014 notice, the matter was readjudicated in an October 2014 supplemental statement of the case.  As such, the VCAA duty to notify was satisfied.

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records, and VA medical records have been obtained.  Moreover, the Board has reviewed the Veteran's Virtual VA (VVA) claims file and Veterans Benefits Management System (VBMS) file.  The Veteran has also not identified any additional outstanding evidence that could be obtained.  

Next, the Veteran was afforded an examination for his claim in September 2014.  To that end, when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The VA examiner considered the evidence of record, and provided detailed rationale for the opinions stated.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion).  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to his claim for diabetes mellitus has been met.  38 C.F.R. § 3.159(c)(4).  

A Court or Board remand confers upon the Appellant the right to compliance with that order.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  As already noted, the matter was most recently remanded in May 2014.  All those actions were accomplished, and there has been substantial compliance with the May 2014 Remand.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that there must be substantial compliance with the terms of a Court or Board remand).

The Board concludes that all the available records and medical evidence have been obtained in order to make adequate determinations as to this claim.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

ORDER

Service connection for diabetes mellitus, type II, to include as secondary to service-connected major depression and/or hypertension, is denied.
 
Compensation under the provisions of 38 U.S.C.A. § 1151 for diabetes mellitus, type II, is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


